



EXHIBIT 10.18


LIMBACH HOLDINGS, INC.
Non-Employee Director Compensation Policy
Adopted January 30, 2019


•
$60,000 annual cash fee for Board service;

•
$50,000 annual cash fee for the Chair of Board;

•
$40,000 annual cash fee for the Chair of the Audit Committee;

•
$40,000 annual cash fee for the Chair of the Finance and Capital Markets
Committee (formerly known as the Finance Committee);

•
$20,000 annual cash fee for the Chair of the Compensation Committee; and

•
$20,000 annual cash fee for the Chair of the Nominating and Corporate Governance
Committee.




